            Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 1 of 14




                                                    WESTERN DISTRICT OF TEXAS
 UNITED STATES DISTRICT COURT
                                                     MIDLAND/ODESSA DIVISION


JOSHUA GALINDO, Individually and            §
On Behalf of All Others Similarly Situated, §
                                            §
             Plaintiff(s),                  §
                                            §
v.                                          §
                                            §                     7:20-cv-00260
                                                             No. _______________
COMPLETION EQUIPMENT                        §
RENTAL, INC.; RICHARD                       §
PRUDHOMME; and ASHLEY                       §
PRUDHOMME-DINSDALE,                         §
                                            §
             Defendant(s).                  §

            PLAINTIFF JOSHUA GALINDO’S ORIGINAL COMPLAINT

       Plaintiff Joshua Galindo (referred to as “Galindo”) brings this action under 29 U.S.C.

§ 216(b) individually and on behalf of all current and former employees of Defendants

Completion Equipment Rental, Inc. (referred to as “CER”), Richard Prudhomme (referred to

as “Prudhomme”) and Ashley Prudhomme-Dinsdale (referred to as “Dinsdale”) (collectively

referred to as “Defendants”) who worked as field service technicians during the past three

years to recover back wages, liquidated damages, attorney’s fees and costs under the Fair Labor

Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”).

                                      I. Nature of Suit

       1.     Galindo’s claims arise under the FLSA.
             Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 2 of 14




       2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and general

well-being of workers … .” 29 U.S.C. § 202(a).

       3.     To achieve its humanitarian goals, the FLSA defines appropriate pay deductions

and sets overtime pay, minimum wage and recordkeeping requirements for covered employers.

29 U.S.C. §§ 206(a), 207(a), 211(c).

       4.     CER, Prudhomme, and Dinsdale violated the FLSA by employing Galindo and

other similarly situated employees “for a workweek longer than forty hours [but refusing to

compensate them] for [their] employment in excess of [forty] hours … at a rate not less than

one and one-half times the regular rate at which [they were or are] employed.” 29 U.S.C. §

207(a)(1).

       5.     Defendants willfully violated the FLSA because they knew or showed a reckless

disregard for whether their pay practices were unlawful.

       6.     Galindo brings this action under 29 U.S.C. § 216(b) individually and on behalf

of all current and former employees of Defendants who worked as field service technicians

during the past three years.

                                 II. Jurisdiction & Venue

       7.     This action arises under a federal statute, the FLSA. 28 U.S.C. § 1331 (federal-

question jurisdiction).




                                            -2-
                Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 3 of 14




          8.     Venue is proper in this district and division because a substantial part of the

events or omissions giving rise to Galindo’s claim occurred in this district and division. 28

U.S.C. § 1391(b)(2).

                                           III. Parties

          9.     Galindo is an individual who resides in Ward County, Texas and who was

employed by CER, Prudhomme, and Dinsdale during the last three years.

          10.    CER is a Texas corporation that may be served with process by serving its

registered agent:

                                    Richard A. Prudhomme
                                 22610 US Hwy. 281 N., Ste 211
                                   San Antonio, Texas 78258

Alternatively, if the registered agent of CER cannot with reasonable diligence be found at the

company’s registered office, CER may be served with process by serving the Texas Secretary

of State. See, Tex. Bus. Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac. & Rem. Code §

17.026.

          11.    Prudhomme is an individual who resides in George West County, Texas and

who may be served with process at:

                                22610 US Hwy 281 N., Suite 211
                                   San Antonio, Texas 78022

or wherever he may be found. Alternatively, Prudhomme may be served with process by

serving an agent or clerk employed in his office or place of business because this action grows




                                               -3-
             Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 4 of 14




out of or is connected with the business he transacts in this state. See, Tex. Civ. Prac. & Rem.

Code § 17.021.

       12.      Dinsdale is an individual who resides in Bexar County, Texas and who may be

served with process at:

                                      4308 Wind Valley
                                   San Antonio, Texas 78261

or wherever she may be found. Alternatively, Dinsdale may be served with process by serving

an agent or clerk employed in her office or place of business because this action grows out of

or is connected with the business she transacts in this state. See, Tex. Civ. Prac. & Rem. Code

§ 17.021.

       13.      An allegation that CER committed any act or omission should be construed to

mean the company’s officers, directors, vice-principals, agents, servants or employees

committed such act or omission and that, at the time such act or omission was committed, it

was done with the full authorization, ratification or approval of CER or was done in the normal

course and scope of employment of CER’s officers, directors, vice-principals, agents, servants

or employees.

                                            IV. Facts

       14.      According to its website, CER delivers and installs equipment for servicing

valves during fracturing operations. See generally, Completion Equipment Rental Inc.—Home,

http://completionrental.com (last visited Nov. 11, 2020).

       15.      CER does business in the territorial jurisdiction of this Court.



                                              -4-
                Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 5 of 14




       16.       CER employed Galindo from approximately October 2019 to October 2020.

       17.       CER employed Galindo as a field service technician.

       18.       Prudhomme and Dinsdale were also Galindo’s employer—and individually

liable to him for the FLSA violations described below—because they: (1) had the authority to

hire and fire CER employees, including Galindo; (2) supervised or controlled CER employee

schedules or conditions of employment, including Galindo’s schedule and/or conditions of

employment; (3) determined the rate or method of payment for CER employees, including

Galindo; and/or (4) maintained CER employee records, including Galindo’s records.

       19.       As a field service technician, Galindo was responsible for maintenance and

operation of frac valves, test pumps, grease pumps and manifolds, and rigging up and down at

the wellsite.

       20.       During Galindo’s employment with CER, he was engaged in commerce or in

the productions of goods for commerce.

       21.       During Galindo’s employment with CER, the company had employees engaged

in commerce or in the production of goods for commerce.

       22.       During Galindo’s employment with CER, the company had employees

handling, selling or otherwise working on goods or materials that had been moved in or

produced for commerce by others.

       23.       During Galindo’s employment with CER, the company had an annual gross

volume of sales made or business done of at least $500,000.

       24.       CER paid Galindo on an hourly basis.


                                              -5-
             Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 6 of 14




       25.    During Galindo’s employment with CER, he regularly worked in excess of forty

hours per week.

       26.    CER knew or should have known that Galindo worked in excess of forty hours

per week.

       27.    CER did not pay Galindo the entirety of his regular wages or his overtime “at

a rate not less than one and one-half times the regular rate at which [he was] employed.” 29

U.S.C. § 207(a)(1).

       28.    Instead, CER paid Galindo only a portion of his hours each workweek, i.e.

drive/travel time and safety/toolbox meetings.

       29.    In other words, CER paid Galindo for only part of his regular hours and

overtime hours at a rate less than one and one-half times the regular rate at which he was

employed in violation of the FLSA.

       30.    Galindo was not exempt from the maximum hour requirements of the FLSA.

       31.    As a field service technician, Galindo’s primary duties were nonexempt.

       32.    As a field service technician, Galindo’s primary duties did not include office or

nonmanual work.

       33.    As a field service technician, Galindo’s primary duties were not directly related

to the management or general business operations of CER or its customers.

       34.    As a field service technician, Galindo’s primary duties did not differ

substantially from the duties of traditionally nonexempt hourly workers.




                                            -6-
             Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 7 of 14




       35.    As a field service technician, Galindo did not, in performing his primary duties,

regularly exercise discretion and independent judgment with respect to matters of significance.

       36.    As a field service technician, Galindo was, instead, required to follow CER’s

policies, practices and procedures.

       37.    As a field service technician, Galindo did not have any independent authority

to deviate from CER’s policies, practices and procedures.

       38.    CER knew or should have known that Galindo was not exempt from the

maximum hour requirements of the FLSA.

       39.    CER willfully violated the FLSA because it knew or showed a reckless disregard

for whether its pay practices were unlawful.

       40.    Immediately following Galindo’s complaint to CER that he was not being paid

for all hours worked, including overtime, CER retaliated against Galindo by terminating him.

       41.    During Galindo’s employment with CER, the company did not maintain

accurate time and pay records for Galindo as required by 29 U.S.C. § 211(c) and 29 C.F.R.

pt. 516.

       42.    During Galindo’s employment with CER, the company did not post and keep

posted the notice required by 29 C.F.R. § 516.4.

       43.    CER continued the pay practice(s) complained of by Galindo without

investigation after being put on notice that the pay practice(s) violated the FLSA.

       44.    CER has a history of FLSA violations that put the company on actual notice of

the requirements of the FLSA.


                                               -7-
               Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 8 of 14




         45.    Prior to this lawsuit, CER conducted on or more internal investigations which

revealed violations similar to the one(s) complained of by Galindo.

         46.    Because CER willfully violated the FLSA, the company is liable to Galindo for

any FLSA violations that occurred during the last three years. 29 U.S.C. § 255(a).

         47.    As a result of the FLSA violation(s) described above, CER is liable to Galindo

for back wages, liquidated damages and attorney’s fees and costs. 29 U.S.C. § 216(b).

         48.    All field service technicians employed by CER during the last three years are

similarly situated to Galindo because they (1) have similar job duties; (2) regularly worked or

work in excess of forty hours per week; (3) were not paid for hours they worked, including

overtime as required by 29 U.S.C. § 207(a)(1); and (4) are entitled to recover back wages,

liquidated damages and attorney’s fees and costs from Defendants under 29 U.S.C. § 216(b).

                                      V. Count One—
                   Failure to Pay Overtime in Violation of 29 U.S.C. § 207

         49.    Galindo adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         50.    During Galindo’s employment with CER, he was a nonexempt employee.

         51.    As a nonexempt employee, CER was legally obligated to pay Galindo “at a rate

not less than one and one-half times the regular rate at which he [was] employed[]” for the

hours he worked in excess of forty per week. 29 U.S.C. § 207(a)(1).




                                               -8-
               Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 9 of 14




         52.    CER did not pay Galindo the entirety of his regular wages or his overtime “at

a rate not less than one and one-half times the regular rate at which [he was] employed.” 29

U.S.C. § 207(a)(1).

         53.    Instead, CER paid Galindo only a portion of his hours each workweek, i.e.

drive/travel time and safety/toolbox meetings.

         54.    In other words, CER paid Galindo for only part of his regular hours and

overtime hours at a rate less than one and one-half times the regular rate at which he was

employed in violation of the FLSA.

         55.    If CER classified Galindo as exempt from the maximum hour requirements of

the FLSA, he was misclassified.

         56.    As a result of the FLSA violation(s) described above, Defendants are liable to

Galindo for back wages equal to the difference between what the company should have paid

and what it actually paid.

                                      VI. Count Two—
                   Willful Violation of the FLSA Under 29 U.S.C. § 255(a)

         57.    Galindo adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         58.    CER willfully violated the FLSA because it knew or showed a reckless disregard

for whether its pay practices were unlawful.




                                               -9-
               Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 10 of 14




         59.     During Galindo’s employment with CER, the company did not maintain

accurate time and pay records for Galindo as required by 29 U.S.C. § 211(c) and 29 C.F.R.

pt. 516.

         60.     Because CER willfully violated the FLSA, Defendants are liable to Galindo for

any FLSA violations that occurred during the last three years. 29 U.S.C. § 255(a).

                                      VII. Count Three—
                     Collective Action Allegations Under 29 U.S.C. § 216(b)

         61.     Galindo adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         62.     On information and belief, other employees of CER have been victimized by

the FLSA violation(s) described above.

         63.     These employees are similarly situated to Galindo because, during the relevant

time period, they held similar positions and were compensated in a similar manner, which, as

explained above, violates the FLSA.

         64.     CER’s unlawful policies or practices, which are described above, are generally

applicable policies or practices and do not depend on the personal circumstances of the putative

class members.

         65.     Since Galindo’s experiences are typical of the experiences of the putative class

members, collective action treatment is appropriate. See, 29 U.S.C. § 216(b).




                                               - 10 -
               Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 11 of 14




         66.     For these reasons, Galindo requests that the Court certify this case as a

collective action under 29 U.S.C. § 216(b) and authorize notice regarding its pendency and

the right to join it to the following class:

                 All field service technicians employed by CER during the last
                 three years at any location in the United States who worked more
                 than forty hours in any one or more workweeks and who were not
                 paid for all hours they worked.

         67.     Defendants are liable to Galindo and the putative class members for back wages

equal to the difference between what the company should have paid and what it actually paid.

         68.     Galindo has retained counsel who are well-versed FLSA collective action

litigation and who are prepared to litigate this matter vigorously on behalf of him and all other

putative class members.

                                        VIII. Count Four—
                Retaliation in Violation of the FLSA Under 29 U.S.C. § 215(a)(3)

         69.     Galindo adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         70.     The FLSA prohibits any person from discharging or in any other matter

discriminate against any employee because such employee has filed any complaint or instituted

or caused to be instituted any proceeding under or related to the FLSA. 29 U.S.C. § 215(a)(3);

see also 29 U.S.C. § 157 (employees may engage in protected concerted activity).

         71.     In addition to the pay violations described above, CER violated the FLSA by

terminating Galindo on October 15, 2020, immediately after Galindo complained to CER

about not being paid properly.


                                               - 11 -
               Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 12 of 14




         72.      No other employee was terminated that day.

         73.      As a result, CER is liable to Galindo “for such legal or equitable relief as may

be appropriate to effectuate the purposes of [the anti-retaliation provisions of the FLSA],

including without limitation employment, reinstatement, promotion, and the payment of

wages lost and an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b).

                                    IX. Count Five —
           Liquidated Damages, Attorney’s Fees & Costs Under 29 U.S.C. § 216(b)

         74.      Galindo adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         75.      Galindo is authorized to recover liquidated damages on his claims by statute. 29

U.S.C. § 216(b).

         76.      Galindo is authorized to recover attorney’s fees and costs on his claims by

statute. 29 U.S.C. § 216(b).

         77.      Galindo has retained the professional services of the undersigned attorneys.

         78.      Galindo has complied with the conditions precedent to recovering attorney’s

fees and costs.

         79.      Galindo has incurred or may incur attorney’s fees and costs in bringing this

lawsuit.

         80.      The attorney’s fees and costs incurred or that may be incurred by Galindo were

or are reasonable and necessary.




                                                - 12 -
            Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 13 of 14




      81.     Defendants are liable to Galindo and the putative class members for liquidated

damages, attorney’s fees and costs by reason of the FLSA violations described above. 29

U.S.C. § 216(b).

                                     IX. Relief Sought

      82.     Galindo demands the following relief:

              a. an order allowing this action to proceed as a collective action under 29
                 U.S.C. § 216(b);

              b. an incentive award for Galindo for serving as class representative if the
                 Court allows this action to proceed as a collective action under 29 U.S.C. §
                 216(b);

              c. judgment against Defendants in Galindo’s favor both individually and on
                 behalf of the putative class members for back wages, liquidated damages and
                 attorney’s fees, plus interest and costs;

              d. judgment against Defendants in Galindo’s favor for lost wages, liquidated
                 damages, reinstatement and penalties, attorney’s fees, plus interest and
                 costs;

              e. all other relief and sums that may be adjudged against Defendants in
                 Galindo’s favor both individually and on behalf of the putative class
                 members.




                                           - 13 -
          Case 7:20-cv-00260 Document 1 Filed 11/19/20 Page 14 of 14




                                             Respectfully Submitted,

                                             MOORE & ASSOCIATES
                                             Lyric Centre
                                             440 Louisiana Street, Suite 675
                                             Houston, Texas 77002-1063
                                             Telephone: (713) 222-6775
                                             Facsimile: (713) 222-6739


                                             By:
                                                   Melissa Moore
                                                   State Bar No. 24013189
                                                   melissa@mooreandassociates.net
                                                   Curt Hesse
                                                   State Bar No. 24065414
                                                   curt@mooreandassociates.net

                                             ATTORNEYS FOR PLAINTIFF


Of Counsel:

Renu Tandale
State Bar No. 24107417
renu@mooreandassociates.net




                                    - 14 -
